Citation Nr: 1039426	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-16 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for a 
service-connected disorder characterized as left flank muscle 
strain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to October 2003.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  
This case was remanded by the Board in October 2008 and March 
2010 for additional development.

In a July 2010 hearing before the Board, the Veteran raised the 
issue of entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected left 
flank muscle strain.  This issue has not been developed for 
appellate review and is therefore referred to the RO for 
appropriate disposition.  The appeal is remanded to the RO via 
the Appeals Management Center, in Washington, DC.


REMAND

The claim on appeal was remanded by the Board in October 2008 and 
March 2010 for additional development.  The Board finds that the 
evidence of record contains insufficient information regarding 
the nature and severity of the Veteran's service-connected 
disability.  Without such evidence, an accurate disability 
evaluation cannot be assigned.  As such, the claim must be 
remanded to ensure that the Veteran obtains the "accurate and 
fully descriptive medical examination" which is essential for 
rating evaluations.  38 C.F.R. § 4.1 (2010).

Service connection for "left flank muscle strain" was granted 
by a September 2007 rating decision and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.73, Diagnostic Code 
5399-5315, effective October 22, 2003.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition on 
the basis of which the rating is determined.  With injuries and 
diseases, preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2010).  The hyphenated diagnostic code in this 
case indicates that an unlisted muscle disability, under 
Diagnostic Code 5399, was the service-connected disorder, and 
impairment of Muscle Group XV, under Diagnostic Code 5315, was a 
residual condition.  See Id. (unlisted disabilities requiring 
rating by analogy will be coded by the numbers of the most 
closely related body part and "99").

As is apparent from the description and diagnostic codes assigned 
for the Veteran's service-connected disability, VA has treated 
the service-connected disorder as a muscle disability.  However, 
the medical evidence of record does not clearly demonstrate that 
the Veteran's disability is, in fact, muscle-related.  The 
Veteran's disability has been consistently documented since the 
first symptoms began during military service in August 2002.  
Throughout this time, the predominant symptoms have been listed 
as pain and hematuria.  While various terms have been appended to 
these symptoms as 'diagnoses,' they have been overwhelmingly 
vague, consisting largely of such amorphous disorders as "left 
flank pain syndrome," "mechanical left flank pain," "flank 
pain," "hematuria," "gross hematuria," "left flank hematuria 
syndrome," and "loin pain hematuria syndrome."  These 
statements are largely descriptions of the symptoms, and do not 
provide a sufficiently useful diagnosis for rating purposes.

For example, while the Veteran's disability is currently rated as 
a muscle disorder, the medical evidence does not demonstrate that 
the Veteran's pain is muscular in nature.  The symptoms described 
appear more analogous to those contemplated by the diagnostic 
codes for incomplete paralysis of a nerve which is wholly sensory 
in nature.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral 
Nerves (2010).  However, the medical evidence of record does not 
contain sufficient information to allow the Board to determine 
which of these diagnostic codes would be most closely analogous 
to the Veteran's symptoms.  

Similarly, even if the Veteran's symptoms are muscle-related, the 
medical evidence of record does not demonstrate which muscle 
groups are affected.  While the Veteran's symptoms have 
consistently been shown to originate on his left flank, he has 
also reported that the pain extends to multiple other parts of 
his body, including his back, abdomen, knees, legs, and groin.  
Such areas include several muscle groups other than muscle group 
XV, under which the Veteran is currently rated.  See 38 C.F.R. 
§ 4.73 (2010).

In addition, the medical evidence of record shows that the second 
main component of the Veteran's disability is hematuria.  The VA 
Schedule for Rating Disabilities (Schedule) includes numerous 
diagnostic codes for genitourinary system dysfunctions and 
diagnoses.  See 38 C.F.R. §§ 4.115a, 4.115b (2010).  However, 
none of the diagnostic codes in these sections are analogous to 
hematuria.  All diagnostic codes in 38 C.F.R. § 4.115b require 
that the origin of the symptom be located, such as the kidney, 
urethra, bladder, or prostate.  In addition, the symptoms 
contemplated by the more generalized diagnostic codes in 
38 C.F.R. § 4.115a, including renal dysfunction, voiding 
dysfunction, urinary frequency, obstructed voiding, and urinary 
tract infection, are not easily adapted to the Veteran's 
hematuria.  Thus, absent a determination of the origin of the 
hematuria, it is difficult for the Board to determine which 
diagnostic code is most analogous to the Veteran's symptoms.  The 
Board therefore concludes that an additional VA examination is 
needed to provide a current picture of the service-connected 
disorder at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (2010).

With regard to this examination, the medical evidence of record 
shows that the Veteran has received multiple examinations at 
times when the hematuria is not active.  As such findings hinder 
the determination of the precise etiology of the Veteran's 
hematuria, the Veteran must be afforded additional flexibility in 
scheduling the medical examination, or at least the relevant 
diagnostic testing, to ensure that the hematuria is examined 
while it is active.  See Ardison v. Brown, 2 Vet. App. 405 (1994) 
(holding that in evaluating disabilities that are subject to 
periodic exacerbations or outbreaks, an examination should be 
scheduled during such an exacerbation).

Finally, in a July 2010 hearing before the Board, the Veteran 
stated that he had seen a private physician with regard to his 
service-connected left flank pain disorder.  As such, an attempt 
must be made to obtain these records and any other relevant 
medical records that are not currently associated with the claims 
file.

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated or 
examined him for his service-connected 
pain and hematuria, currently 
characterized as a left flank muscle 
disorder, to specifically include the 
private physician that he reported 
receiving treatment from in the July 2010 
hearing before the Board.  An attempt must 
be made to obtain, with any necessary 
authorization from the Veteran, copies of 
pertinent treatment records identified by 
the Veteran in response to this request 
which have not been previously secured.  
All attempts to secure this evidence must 
be documented in the claims file.  If, 
after making reasonable efforts to obtain 
named records, such records cannot be 
obtained, the Veteran must be notified and 
(a) the specific records that cannot be 
obtained must be identified; (b) the 
efforts that were made to obtain those 
records must be explained; (c) any further 
action to be taken by VA with respect to 
the claims must be noted; and (d) the 
Veteran must be informed that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.	Based on the Veteran's medical history, 
the Veteran must be afforded a 
comprehensive medical examination by 
appropriate medical specialists determine 
the etiology and severity of his 
service-connected pain and hematuria 
disorder, currently characterized as a 
left flank disability, and all related 
symptoms.  The claims folder and a copy of 
this remand must be made available to the 
physician for review in conjunction with 
the examination.  A complete clinical 
history must be reported, as well as the 
history as reported by the Veteran.  All 
indicated testing must be conducted.  The 
specialists must list all symptoms that 
the Veteran experiences which are related 
to his service-connected disorder, now 
characterized as a left flank disorder, to 
specifically include pain and hematuria.  
For every symptom listed, the specialists 
must give a comprehensive description of 
the location and severity of the symptom, 
as well as the etiology of the symptom.

With respect to the Veteran's pain, the 
specialist must state whether the pain is 
muscular and/or neurological in nature, or 
whether the pain originates from another 
source.  If the symptoms are determined to 
be due to, related to, or analogous to a 
disorder of the muscles, the specialist 
must identify which muscle groups are 
affected and for each muscle group the 
symptoms must be characterized as slight, 
moderate, moderately severe, or severe.  
If the symptoms are determined to be 
related or analogous to a neurological 
disorder, the specialist must identify 
which nerves are affected and for each 
nerve the symptoms must be characterized 
as mild, moderate, or severe, with the 
exception that wholly sensory involvement 
must be characterized as mild, or at most, 
moderate in degree.

With respect to the Veteran's hematuria, 
the specialist must determine whether the 
symptom originates in, or is caused by, 
the kidney, urethra, bladder, prostate, or 
any other organ or part of the body.  All 
diagnostic testing to make this 
determination must be ordered, and such 
tests must be provided on a flexible 
schedule to increase the likelihood that 
they are performed while the Veteran's 
hematuria is active.  The specialist must 
also provide an opinion as to whether the 
Veteran currently has erectile dysfunction 
and, if so, whether that disorder is 
related to his service-connected left 
flank disability.

Any symptoms which are not encompassed by 
the provisions made above for the 
Veteran's pain and hematuria, such as 
sleep impairment, must be listed 
separately and must be described in as 
much detail as possible.  All opinions 
provided must include an explanation of 
the bases for the opinion.  If any of the 
above requested opinions cannot be made 
without resort to speculation, the 
specialist must state this and 
specifically explain why an opinion cannot 
be provided without resort to speculation.  
The report must be typed.

3.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	The RO must then readjudicate the claim.  
In doing so, the RO must specifically 
consider rating the Veteran's symptoms by 
analogy to any and all applicable 
diagnostic codes.  Consideration must also 
be given as to whether separate 
evaluations are warranted for the 
different symptoms of the Veteran's 
service-connected disorder, now 
characterized as a left flank disability.  
Thereafter, if the claim on appeal remains 
denied, the Veteran and his representative 
must be provided a supplemental statement 
of the case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

